Citation Nr: 0014527	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-25 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for residuals of a pulmonary 
nodule resection due to metastasis from March 16, 1997?

2.  What evaluation is warranted for adhesions of the 
peritoneum, status post resection of the retroperitoneal 
lymph node metastasis from March 16, 1997?

3.  What evaluation is warranted for residuals of a left 
psoas muscle injury secondary to a retroperitoneal resection 
from March 16, 1997?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Because the veteran has disagreed with the initial ratings 
assigned, the Board has recharacterized the issues as 
involving the propriety of the assignment of the initial 
evaluations.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999)

During the course of this appeal, in a March 1998 rating 
action, the RO increased the evaluation of the veteran's 
pulmonary disability to 10 percent, effective January 27, 
1998.  Thereafter, in a September 1998 rating decision, the 
RO increased the evaluation of the veteran's left psoas 
muscle disability to 10 percent, effective March 16, 1997.  
Because these increases do not represent the maximum 
available ratings for these disabilities, the claims remain 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In addition, in response to the veteran's claim for service 
connection for low back pain, in April 1997, the RO 
established service connection for his left psoas muscle 
disability.  In appealing the initial evaluation assigned for 
this disability, the veteran reported that it was manifested 
by pain on motion and functional loss, including as a result 
of arthritis.  In September 1998, the RO granted service 
connection for arthritis of the lumbar spine due to trauma, 
and assigned a 10 percent rating, effective March 16, 1997.  
Because the benefit sought has been granted, i.e. service 
connection, and the veteran has not initiated an appeal as to 
either the effective date of the award of service connection 
or the assigned rating, no claim with respect to the 
veteran's tinnitus is before the Board.  Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).


REMAND

The Board has carefully reviewed the claims file and 
unfortunately finds that, for varying reasons, each of the 
claims must be remanded for additional development and 
adjudication.  In doing so, the Board notes the veteran's 
challenges to the adequacy of the VA examinations and the 
corresponding reports, including his contention regarding the 
unavailability of pertinent medical records prior to the 
preparation of the examination reports.

During the course of this appeal, the veteran has repeatedly 
reported receiving regular medical care, on both an 
outpatient and inpatient basis, for his pulmonary, peritoneal 
and left psoas muscle disabilities at the VA medical 
facilities in Charleston, South Carolina, and Augusta, 
Georgia.  However, records reflecting this treatment have not 
been associated with the claims folder.  Records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the RO must 
obtain these treatment records because they might contain 
diagnostic studies and other conclusions that might be 
determinative in the disposition of these claims.  Indeed, 
these records may be especially significant in this case in 
light of the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Fenderson.  In that case, the 
Court held that where, as here, the veteran challenges the 
initial evaluation(s) assigned immediately following the 
grant of service connection, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim, a practice known 
as "staged rating."  Id. at 126.

In addition, pulmonary function test results, dated in July 
and in January and December 1998 are of record.  Comparing 
the findings obtained from these examination with the 
criteria set forth in Diagnostic Code 6600 of VA's Schedule 
for Rating Disabilities (Rating Schedule) for evaluating the 
veteran's pulmonary disability yields widely disparate 
compensation ratings.  Moreover, a January 1999 VA 
examination report, the examiner, reviewing the findings 
obtained the prior month, commented, "Inspection of the flow 
volume loop shows a somewhat unusual pattern with what looked 
like a poor initial expiratory effort."  In addition to the 
ambiguous nature of the examiner's comments, the Board notes 
that findings regarding the diffusion capacity of carbon 
monoxide in one breath (DLCO (SB)), which provides an 
independent basis for evaluating the disability, were not 
reported.  As such, the duty to assist requires that this 
issue be remanded so that the veteran may be afforded a 
comprehensive examination.  See Goss v. Brown, 
9 Vet. App. 109, 114 (1996).

With respect to the veteran's peritoneal disability, the 
Board observes that in addition to receiving treatment for 
the disability, the veteran testified at a hearing conducted 
before a hearing officer at the RO in September 1998 that a 
physician (presumably at VA) told him that the disability was 
manifested by a partial obstruction.  Further, the veteran 
reported having symptomatology that he asserts warrants at 
least a 30 percent evaluation.  The Board observes that, 
during the course of his appeal, the veteran was afforded a 
VA general medical examination.  However, that April 1997 
report does not include sufficient information to assess the 
severity of the condition, and hence, a remand for more 
comprehensive examinations is warranted.  Id.

As to his left psoas muscle disability, the Board observes 
that he was most recently examined with respect to this 
disability in May 1998.  Although the RO considered the 
findings of this examination when it increased the evaluation 
of this disability to 10 percent in September 1998, it did 
not thereafter issue him a Supplemental Statement of the Case 
(SSOC) explaining its bases for the decision to only grant a 
10 percent rating.  See 38 C.F.R. § 19.31 (1999).  In any 
event, the May 1998 examination report does not contain 
sufficient information upon which to evaluate the disability 
under Diagnostic Code 5316.  

In this regard, the Board observes that, effective July 3, 
1997, VA revised the criteria for evaluating muscle injuries.  
62 Fed. Reg. 30,235 (1997).  Although a comparison of the 
criteria in effect prior to July 3, 1997, and the criteria 
that became effective on that date reveals that no 
substantive changes were made, on remand, the Board concludes 
that the RO should evaluate the disability under the amended 
the criteria contained in Diagnostic Code 5316 for rating 
muscle injuries in effect when the veteran filed his claim as 
well as well as with consideration of revisions that became 
effective on that date.  See Fischer v. West, 11 Vet. 
App. 121, 123 (1998).  As such, and in light of above, as 
well as the outstanding records discussed previously, the 
Board concludes that a remand for more comprehensive 
examinations is warranted.  Goss.  

Finally, the Board notes that prior to scheduling the VA 
examinations discussed above, the RO must obtain and 
associate all pertinent outstanding medical records so that 
the examinations takes into account the records of the 
veteran's prior medical history, (and especially the medical 
evidence discussed above), to clarify the nature and extent 
of the veteran's service-connected disabilities.  See 
Colayong v. West, 12 Vet. App. 524, 532 (1999).

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any records of the veteran's 
treatment, dated since March 1997, from 
the Charleston, South Carolina, and 
Augusta, Georgia, VA Medical Centers, as 
well as all other records from any 
facility or source identified by the 
appellant.  The aid of the veteran and 
his representative in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA respiratory 
examination to determine the current 
nature and severity of his service-
connected pulmonary disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
The examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies, 
including PFTs, should be conducted, and 
all clinical findings should be reported 
in detail.  This should specifically 
include findings regarding the diffusion 
capacity of carbon monoxide in one breath 
(DLCO (SB)).  In addition, it is 
requested that the examiner discuss the 
comment made by the January 1999 examiner 
noted above, and address the 
inconsistency presented when comparing 
FEV1 values versus the FEV1/FVC ratio in 
light of the rating schedule.  The 
examiner must set forth all relevant 
findings, along with the rationale 
underlying any conclusions drawn or 
opinions expressed (to include, as 
appropriate, citation to specific 
evidence in the record) in a typewritten 
report.

3.  After completion of the actions 
requested above, the RO should also 
arrange for the veteran to undergo an 
appropriate VA examination to determine 
the current nature and severity of his 
service-connected peritoneal and left 
psoas muscle disabilities.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
all pertinent evidence in his claims 
folder, including a complete copy of this 
REMAND.  All appropriate tests and 
studies should be conducted, and all 
clinical findings should reported in 
detail.  With regard to his peritoneal 
disability, the examiner should indicate 
all symptomatology attributable to the 
disability, including whether it is 
productive of a partial bowel 
obstruction.  

In evaluating the veteran's left psoas 
muscle disability, the examiner must 
offer an opinion as to whether the 
disability is most appropriately 
characterized as moderate, moderately 
severe or severe.  Moreover, in 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare- ups of pain, the 
examiner must offer an opinion as to 
whether there would be any additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up that fact must be so stated.  All 
opinions, and the supporting rationales, 
must be in writing.  The examination 
report should be typed.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should adjudicate 
the veteran's claims regarding the 
propriety of the initial evaluations 
assigned for his pulmonary, peritoneal 
and left psoas muscle disabilities, in 
light of relevant evidence of record, and 
all pertinent legal authority, 
specifically to include that cited to in 
the body of this remand, including 
whether staged rating is appropriate in 
light of the Court's decision in 
Fenderson and the revisions to Diagnostic 
Code 5316.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns noted in this 
REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished an SSOC 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


